 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7   ANGEL TORRES,                                           Case No. 2:16-cv-00443-GMN-CWH
 8                                         Petitioner,
            v.                                               ORDER
 9
     DWIGHT NEVEN, et al.,
10
                                         Respondents.
11

12          This pro se habeas petition comes before the Court on petitioner’s motion to stay

13   proceedings pending appeal (ECF No. 46) and a motion to stay and abey pursuant to Rhines v.

14   Weber, 544 U.S. 269 (2005) (ECF No. 48).

15          Petitioner’s motion to stay pending appeal is moot because petitioner’s appeal has been

16   dismissed for lack of jurisdiction. (See ECF Nos. 47 & 49). The motion to stay pending appeal

17   will therefore be denied as moot.

18          Turning to petitioner’s motion to stay and abey, stay and abeyance is a procedure that

19   allows a petitioner to stay a federal habeas petition to exhaust any unexhausted claims in state

20   court. There are no unexhausted claims in the operative petition in this case. While petitioner has

21   sought leave to amend his petition to include unexhausted claims, the Court has denied him leave

22   to do so, initially and on reconsideration. Nothing in the motion to stay persuades the Court that

23   it should reconsider its prior decisions in this respect. As there are no claims that are or will be

24   before the Court that are unexhausted, there is no reason for a stay, and the motion to stay and abey

25   will therefore be denied.

26          As to petitioner’s contention that his proposed amended petition and ongoing state court

27   petition allege actual innocence, which could excuse the procedural default of some of his claims,

28                                                       1
 1   this also does not justify entry of a stay. Petitioner could have raised actual innocence in response

 2   to the procedural default argument in the motion to dismiss but failed to do so. (See ECF No. 19).

 3   Petitioner’s belated assertion of actual innocence is not a basis for further delaying these

 4   proceedings.

 5          In accordance with the foregoing, IT IS THEREFORE ORDERED that petitioner’s motion

 6   to stay (ECF No. 46) is DENIED AS MOOT.

 7          IT IS FURTHER ORDERED that the motion to stay and abey (ECF No. 48) is DENIED.

 8          IT IS SO ORDERED.

 9
                                   November 2018.
                         2 day of _________,
            DATED THIS ____
10

11
                                                           GLORIA M. NAVARRO
12                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    2
